Citation Nr: 0007930	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  93-13 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for traumatic arthritis of 
the left knee with patellectomy, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1963 to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the RO which 
granted a temporary total post surgical convalescent rating 
for the veteran's left knee disability from December 10, 1991 
through January 31, 1992, and assigned a 20 percent schedular 
evaluation for this disability thereafter.  In October 1992, 
the veteran appeared and gave testimony at a hearing before a 
hearing officer at the RO, a transcript of which is of 
record.  

This case was remanded by the Board for further development 
in June 1995.  Thereafter, the RO, in a rating decision of 
October 1995 extended the veteran's temporary total post 
surgical convalescent rating for the left knee disability 
through April 30, 1992, and confirmed and continued the 
assignment of a 20 percent schedular rating for that 
disability from May 1, 1992.  

In a decision of August 1998, the Board granted an extension 
of a temporary total disability postsurgical convalescent 
rating through June 30, 1992.  The Board remanded the issue 
of entitlement to an increased rating for traumatic arthritis 
of the left knee with patellectomy for a further VA 
orthopedic examination in order to provide clinical findings 
sufficient to evaluate the veteran's left knee disability in 
accordance with the provisions of 38 C.F.R. §§ 4.40, and 
4.45, as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995).  That development having been completed, the 
issue of entitlement to an increased rating for traumatic 
arthritis of the left knee with patellectomy is before the 
Board for appellate consideration at this time.  




FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by a 15-degree limitation of flexion, no 
limitation of extension, and pain at 125 degrees of flexion; 
there is no subluxation or instability of the left knee.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
left knee disability, post operative status, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1999);  
38 C.F.R. §§ 4,40, 4.45, 4.71(a), Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it finds the veteran's claim 
for an increased rating for traumatic arthritis of the left 
knee with patellectomy to be "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), in that the claim is 
plausible.  All relevant facts pertaining to this claim has 
been developed to the extent possible, and no further 
assistance to the veteran is required to satisfy the VA's 
duty to assist him in the development of this claim as 
mandated by 38 U.S.C.A. § 5107(a).  

II. Factual Basis  

During VA outpatient treatment in September 1992, reference 
was made to a loose body in the left knee joint.  The veteran 
was hospitalized by the VA in October 1992 with complaints of 
increasing left knee pain with ambulation.  During the 
hospitalization, he underwent arthroscopic debridement and 
removal of loose bodies from the left knee.  During 
subsequent outpatient treatment in October 1992, it was noted 
that there was no improvement in the left knee.  Motion was 
from 0 to 110 degrees and there was moderate effusion of the 
knee joint and 1+ pain at the lateral joint line. 

At an October 1992 hearing at the RO, the veteran gave a 
history of hospitalizations and treatment for left knee pain 
by the VA since December 1991.  He said that his pain in the 
left knee was somewhat worse then it was at the time of his 
December 1991 hospitalization.  He said he could not support 
his weight on his left knee and that he had significant 
limitation of knee motion.  He had been unemployed since 
September 1991 and had been told that he could not return to 
his previous employment.  He had not been told when he could 
return to any kind of employment.  He felt that he was still 
recovering from his knee surgery of December 1991.  

During VA outpatient treatment in April 1994, the veteran was 
noted to use a soft brace on his left leg.  Range of motion 
was from 0 to 120 degrees.  No instability or effusion was 
noted.  In November 1994, there was full range of motion with 
some crepitance.  

On VA orthopedic examination in September 1995 the veteran 
complained of persistent and slowly worsening pain in the 
left knee.  He was noted to walk with an antalgic gait and to 
use a cane.  Evaluation revealed no swelling in the knee.  
There was a well-healed transverse scar from a previous 
patellectomy and a medial scar from a synovial cyst excision.  
There was numbness about the medial scar and distally along 
the distribution of the saphenous nerve.  Range of left knee 
motion was from full extension to 105 degrees of flexion.  
There was no evidence of ligamentous laxity with a negative 
Lachman's, negative anterior/posterior drawer, negative pivot 
shift and valgus/varus laxity.  Quadriceps strength could be 
considered 4/5 with thigh atrophy on the left side.  An X-ray 
revealed an absent patella and early degenerative joint 
disease, with osteophyte formation posteriorly and along the 
tibial eminence.  The diagnoses included osteoarthritis of 
the left knee, status post crush injury.

On VA orthopedic examination in January 1999 the veteran 
complained of constant left knee pain.  The pain was worsened 
by activity and alleviated by rest.  Examination revealed 
active range of motion in the left knee of from 0 degrees of 
extension to 125 degrees of flexion.  The patella 
apprehension test was negative and the Apley grinding test 
was positive.  There was mild pain on palpation of the 
lateral compartment of the left knee.  No pain was reported 
on palpation of the medial compartment of the knee.  No 
crepitus on motion of the knee was reported.  No erythema or 
edema of the knee was found.  Gait was nonantalgic with a 
very mild limp to the right and the use of a straight cane as 
an assistance device.  The examiner commented that there 
appeared to be functional limitation of motion due to pain.  
There was weakened movement since muscle strength of the left 
knee was 1-2/5.  There was no evidence of severe atrophy of 
the quadriceps or hamstrings.  

In May 1999 the veteran was seen by the VA as an outpatient 
with complaints of continuing pain in the left knee.  When 
seen in September 1999 the veteran was noted to have painful 
range of motion.  The diagnosis was possible medial meniscus 
tear.  


II. Legal Analysis  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The veteran's left knee disability may be evaluated under 
Diagnostic Code 5257 based on recurrent subluxation or 
instability and under Diagnostic Codes 5260 and 5261 based on 
limitation of flexion or extension.  

Under the provisions of 38 C.F.R.§ 4.71(a), Diagnostic Code 
5257, a 10 percent evaluation may be assigned for slight 
recurrent subluxation or lateral instability of the knee.  A 
20 percent evaluation may be assigned for moderate recurrent 
subluxation or lateral instability of the knee.  A 30 percent 
evaluation may be assigned for severe recurrent subluxation 
or instability of the knee.  

Under the provisions of Diagnostic Codes 5260 and 5261, a 10 
percent evaluation is assigned if knee flexion is limited to 
45 degrees or if knee extension is limited to 10 degrees.  A 
20 percent evaluation is assigned if knee flexion is limited 
to 30 degrees or if knee extension is limited to 15 degrees.  
A 30 percent evaluation is assigned if knee flexion is 
limited to 15 degrees or if knee extension is limited to 20 
degrees.  

Under Diagnostic Code 5010, where traumatic arthritis of a 
major joint results in any limitation of motion at all, a 10 
percent rating is provided.  

The United States Court of Appeals for Veterans Claims 
(Court) rendered a decision in DeLuca v. Brown, 8 Vet. App. 
202 (1995) that held, essentially, that the provisions of 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
diagnostic code provides for a rating based on limitation of 
motion.  Under the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
consideration must be given to functional loss due to pain, 
weakened movement, excess fatigability, incoordination, and 
pain on undertaking movement.  

The veteran's most recent VA orthopedic examination reveals 
that the veteran has full extension of the left knee and 
lacks 15 degrees of left knee flexion.  A full range of 
motion of the knee is from the 0-degree (full extension) 
position to 140 degrees (full flexion) position.  38 C.F.R. 
§ 4.71 Plate II.  The veteran's left knee meets the 
requirements for a compensable rating under Diagnostic Code 
5010.  It does not meet the requirements for a compensable 
rating under Diagnostic Codes 5260 or 5261.  With 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the left knee disorder warrants a rating of 20 percent 
because the examiner, on the most recent VA examination, 
noted that the veteran had pain on motion of the left knee 
and the examiner also reported that there was some weakness 
in the left knee.  However, the evidence of record does not 
demonstrate that the veteran's left knee pain and weakness, 
when considered in conjunction with the other pertinent 
clinical findings, is of such a degree as to warrant a rating 
in excess of 20 percent under Diagnostic Codes 5260 or 5261.  

Recent VA examinations have shown no evidence of instability 
or subluxation in the veteran's left knee.  Since that is the 
case, the criteria for a separate compensable evaluation 
based on recurrent subluxation or instability in the left 
knee under the provisions of Diagnostic Code 5257 are not met 
in this case.  See VAOPGCPREC 23-97 (July 1997) and 
VAOPGCPREC 9-98 (August 1998).  

The Board has also noted the clinical findings on the 
September 1995 VA examination of numbness about a knee scar, 
extending distally along the distribution of the saphenous 
nerve.  The veteran has been separately compensated for the 
neurological deficit involving the left lower extremity by a 
10 percent rating assigned by the RO.  This particular rating 
is not at issue in this appeal.  


ORDER

An increased rating for traumatic arthritis of the left knee 
with patellectomy is denied.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

